Citation Nr: 0816776	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), status-post coronary artery bypass graft 
(CABG), to include as secondary to post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.  In February 2007, the Board remanded the claims 
for additional development.  


FINDINGS OF FACT

1.  Coronary artery disease, status-post coronary artery 
bypass graft, was not caused or aggravated by service, or by 
a service-connected disability.  

2.  The evidence of record does not establish that the 
veteran is in need of regular aid and attendance, or that he 
is permanently housebound, by reason of service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery 
disease, status-post coronary artery bypass graft, have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for special monthly compensation by reason 
of being in need regular of aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In two letters, dated in August 2004, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claims.  The VCAA notices 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson (Mayfield II), 444 
F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in October 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  With regard to the special monthly 
compensation claim, the veteran has been afforded 
examinations.  

With regard to the service connection claim, the veteran has 
not been afforded an examination, and an etiological opinion 
has not been obtained.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment, the claimed condition is first shown 
about 43 years after separation from service, and there is no 
competent evidence to show that the claimed condition is 
related to the veteran's service, or to a service-connected 
disability.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against this claim.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

The veteran asserts that service connection is warranted for 
coronary artery disease, status-post coronary artery bypass 
graft, to include as secondary to service-connected PTSD.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

Service connection is currently in effect for PTSD, bilateral 
flat feet, superficial scar wounds of the right hand, and 
superficial scar wounds of the right thigh.  

The veteran's service medical records do not show that he 
received treatment for cardiovascular symptoms.  The 
veteran's separation examination report, dated in November 
1945, shows that his cardiovascular system was noted to be 
normal, and that a chest X-ray revealed no significant 
abnormality.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1961 and 2007.  
This evidence includes VA progress notes, which show that in 
January 1989, the veteran complained of chest pain, and was 
noted to have aortic stenosis.  The next relevant medical 
evidence is contained in VA reports dated in February 2004, 
which state that the veteran had symptoms that included chest 
pain, shortness of breath, and syncope, with medical 
conditions that included high blood pressure, and 
hypothyroidism.  A May 2004 VA report notes that a chest X-
ray revealed pulmonary enlargement, cardiomegaly, and small 
pleural effusions.  The impression was aortic stenosis with 
recent onset of exertional angina, indeterminate troponin.  
The VA reports show that he was subsequently determined to 
have coronary artery disease, and that in July 2004, he 
underwent a coronary artery bypass graft times three, and an 
aortic valve replacement.  

With regard to the possibility of service connection on a 
direct basis, the veteran's service medical records do not 
show any relevant treatment, and his November 1945 separation 
examination report shows that his cardiovascular system was 
noted to be normal, and that a chest X-ray revealed no 
significant abnormality.  The earliest medical evidence of a 
heart disorder is dated in 1989, which is approximately 43 
years after separation from service.  This lengthy period of 
time without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence to show that the veteran's coronary artery disease, 
status-post coronary artery bypass graft, is related to his 
service.  In fact, the Board finds that the post-service 
medical record, as a whole, provides evidence against such a 
finding, indicating a problem that began well after service 
with no connection to service.  Thus, both service medical 
records and post-service treatment records provide evidence 
against this claim, outweighing the veteran lay statements.  
Accordingly, service connection on a direct basis is not 
warranted.  See 38 C.F.R. § 3.303.  

With regard to the claim that the veteran's coronary artery 
disease, status-post coronary artery bypass graft, was caused 
or aggravated by his PTSD (or any other of his service-
connected disabilities), there is no competent evidence in 
support of this aspect of the claim.  The Board therefore 
finds that service connection for coronary artery disease, 
status-post coronary artery bypass graft, is not warranted 
under 38 C.F.R. § 3.310 or Allen v. Brown, 7 Vet. App. 439 
(1995).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that coronary artery disease is related to service 
many years ago and/or to a service-connected condition, and 
these are not contentions capable of lay diagnosis.  See 
Espiritu; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that the veteran's medical history 
includes such findings as high blood pressure, and 
hyperlipidemia, that the claimed condition began years after 
service, and which does not contain competent evidence of a 
nexus between the claimed condition and the veteran's 
service, or a service-connected disability), the Board's 
finds that the medical evidence outweighs the veteran's 
contention that he has coronary artery disease, status-post 
coronary artery bypass graft, that is related to his service, 
or to a service-connected condition.  Finally, the Board has 
considered the arguments set forth in the veteran's 
representative's statements, dated in May 2008.  However, to 
the extent that it is asserted that VA failed to comply with 
the Board's February 2007 remand because it failed to obtain 
an etiological opinion, the Board did not direct that such an 
opinion be obtained.  The representative further argues that 
a cited study of 200 men found that those with PTSD "are 
more likely to develop coronary artery disease."  The 
representative's statement, however, is summary in nature, 
and is insufficient to show that a causal relationship exists 
between PTSD and coronary artery disease to such a degree of 
certainty that it warrants a grant of the claim.  

The veteran asserts that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound.  

"Special monthly compensation" is payable to a person who 
is permanently bedridden or so helpless as a result of 
service-connected disability that he is in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  The following will be 
accorded consideration in determining the need for regular 
aid and attendance: Inability of a claimant to dress or 
undress him or herself, or to keep him or herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed him or herself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect a claimant from the hazards or 
dangers incident to his or her daily environment.  38 C.F.R. 
§ 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
38 C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).  

Global assessment of functioning (GAF) scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See 38 C.F.R. § 4.130 (2007) (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).  

The critical question to be determined in this case is 
whether the veteran's service-connected disabilities have 
resulted in the need for regular aid and attendance of 
another person because of resultant helplessness due to 
mental and/or physical impairment.  Based on its review of 
the record, the Board concludes that the criteria have not 
been met.  In this case, the veteran's service-connected 
disabilities are PTSD, bilateral flat feet, superficial scar 
wounds of the right hand, and superficial scar wounds of the 
right thigh.  Although the veteran's service-connected 
disabilities  cause him some functional impairment, the 
competent medical evidence of record does not indicate that 
the veteran's service-connected disabilities alone render him 
bedridden, or unable to care for his daily personal needs or 
to protect himself from the hazards of daily living without 
assistance from others.  Rather, the evidence indicates that 
the veteran is not housebound due to his service connected 
disorders, and that although he requires aid and assistance, 
this is due to his nonservice-connected disorders.  In this 
regard, an August 2004 VA PTSD examination report notes an 
Axis I diagnosis of chronic PTSD, and an Axis V diagnosis of 
a GAF score of 64.  A December 2007 VA PTSD examination 
report notes an Axis I diagnosis of chronic PTSD, and an Axis 
V diagnosis of a GAF score of 61 due to PTSD, and 51 due to 
dementia "due to difficulty thinking and coping with 
tasks."   In addition, the only competent opinions are found 
in a March 2006 VA "aid and attendance or housebound" 
examination report, which shows that the examiner determined 
that the veteran did not qualify for aid and attendance based 
on his service-connected flat feet.  A December 2007 VA "aid 
and attendance or housebound" examination report shows that 
the examiner determined that the veteran did not qualify for 
aid and attendance based on his service-connected flat feet, 
or scars.  The examiner further stated that the veteran 
needed aid and attendance due to his coronary artery disease, 
age, multiple lunar infarcts, and dementia.  Finally, a 
December 2007 VA PTSD examination report shows that on 
examination, the veteran had "moderate to severe dementia," 
and the examiner concluded that the veteran was not in need 
of aid and attendance due to his service-connected PTSD.  The 
examiner indicated that the veteran needed aid and attendance 
due to his dementia, and physical problems, and that if it 
were not for his dementia, and physical problems, he would be 
only mildly disabled.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam) (medical evidence is required to 
differentiate between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability).  

In summary, the veteran is not housebound due to his service-
connected disabilities, and although he may requires regular 
aid and attendance, the record does not support a conclusion 
that the reason for that profound level of disability is, in 
fact, due to his service-connected disability alone.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  





ORDER

Service connection for coronary artery disease, status-post 
coronary artery bypass graft, is denied.  

Special monthly compensation based on the need for regular 
aid and attendance, or at the housebound rate, is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


